Exhibit 10.27
(English Translation)






Contract No.: AF1227W-2011-SC-002-B00




EQUIPMENT PROCUREMENT CONTRACT


For


WTGS TOWER


Of


GUODIAN WEICHANG HUAYU WIND POWER PROJECT


(PHASE-I PROJECT)


Buyer: Guodian Huabei Electrical Engineering Co., Ltd.


Seller: Liaoning Creative Wind Power Equipment Co., Ltd.


2011
 
 
 

--------------------------------------------------------------------------------

 




Table of Contents
Definition
Section 1 Subject of Contract
Section 2 Scope of Supply
Section 3 Price
Section 4 Payment
Section 5 Delivery and Shipping
Section 6 Packing and Marking
Section 7 Technical Service
Section 8 Inspection
Section 9 Erection, Test Runs and Acceptance
Section 10 Guarantee, Claim and Penalties
Section 11 Insurance
Section 12 Taxes
Section 13 Subcontract and Outsourcing
Section 14 Alteration, Modification, Suspension and Termination of Contract
Section 15 Force Majeure
Section 16 Disputes
Section 17 Effectiveness of Contract
Section 18 Miscellaneous
 
 
 

--------------------------------------------------------------------------------

 


Terms of Contract


Contract No.: AF1227W-2011-SC-002-B00


Signing Date: March 14, 2011


Signing Place: Beijing, China


Guodian Huabei Electrical Engineering Co., Ltd. (hereinafter referred to as the
“Buyer”) as one party and Liaoning Creative Wind Power Equipment Co., Ltd.
(hereinafter referred to as the “Seller”) as the other party agree through
friendly consultations to sign the present Contract under the following terms
and conditions.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Definitions


Meanings of all terms below in this document and its appendix are listed as
follows:
 
1
“Buyer” refers to Guodian Huabei Electrical Engineering Co., Ltd., including its
legal person, successor and transferee of legal person.
2
“Seller” refers to Liaoning Creative Wind Power Equipment Co., Ltd.
3
“Contract” refers to the agreement signed by Buyer and Seller, including terms
and conditions under this contract, documents in the appendix which constitute
an integral part of this contract.
4
“Contract Price” refers to the amount (mentioned in the section 3) which shall
be paid to Seller for complete and correct performance of obligations under this
contract.
5
“Effective Date” refers to the effective date of contract described in section
17.
6
“Technical documentation” refers to technical documents in connection with
contract equipments, design, manufacturing, supervision, inspection,
installation, debug, acceptance, performance acceptance tests and technical
instructions, including drawings, descriptions, standards and software. It also
includes documents applied to normal operation and maintenance of contract
electric field in the technical agreement under this contract.
7
“Contract Equipments” refers to equipments, materials, instruments, spare parts
and special tools provided by Seller to Buyer in accordance with the contract.
It also includes all technical documents in connection with design, inspection,
tests, installation, test runs, acceptance, operation and maintenance listed in
the technical agreement under this contract.
8
“Supervision” indicates that Buyer or its authorized qualified supervision unit
dispatch representatives to conduct quality supervision to key parts of contract
equipments provided by Seller in order to realize document witness and on-site
witness. Quality supervision does not exempt Seller from responsibilities for
quality of contract equipments.
9
“Unpacking and Acceptance” indicates that both parties conduct on-site
acceptance check on production appearance, quantity, specification and technical
materials.
10
“Installation, Debugging and Acceptance” indicates that the Buyer checks and
accepts contract equipments after installation and debugging and 240-hour
commissioning of wind power generating set.

 
 

--------------------------------------------------------------------------------

 
 
11
“Performance Acceptance Tests” aims to test and verify performance safety values
in the technical agreement under this contract upon the technical agreement.
12
“Performance Acceptance” refers to such a fact that Buyer checks and accepts
contract equipments when performance acceptance test results indicate that all
safety values have been required upon technical agreement under this contract.
13
“Final Acceptance” refers to acceptance conducted by Buyer on quality of
contract equipments after warranty period.
14
“Date” refers to the date in the Gregorian calendar. Day refers to 24 hours and
week refers to 7 days.
15
“Electric Field” refers to GUODIAN WEICHANG HUAYU WIND POWER PROJECT (PHASE-I
PROJECT).
16
“Technical Service” refers to services provided by Seller, including relevant
technical instructions, technical coordination, technical trainings and other
services in connection with assembly, debugging, test runs, acceptance tests,
trainings and maintenance.
17
“On-site” refers to the construction site of GUODIAN WEICHANG HUAYU WIND POWER
PROJECT (PHASE-I PROJECT), the location where contract equipments to Buyer are
installed.
18
“Equipment Spare Parts” refer to required spare parts applied to installation
and debugging.
19
“Spare Parts” refer to provided spare parts under this contract, including
equipment spare parts and required spare parts in accordance with actual
operation requirements.
20
“Test Runs” refer to such a fact that the whole machine is in commissioning
during the period of debugging and tests.
21
“Set” refers to a complete set of wind power generating set and its auxiliary
equipments.
22
“Written Documents” refer to documents written by hand, typed or printed with
seal and/or signature of legal person or its authorized representative.
23
“Subcontractor” refers to the other legal person (or its acceptor/authorized
assignee) to whom Seller subcontract any part of contract equipments in the
scope of supply.
24
“Final Delivery” refers to such a fact that total price of delivered contract
equipments amounts to 98% of contract price, and the rest non-delivery
equipments do not affect installation, debugging, performance acceptance tests
of the whole set of equipments.
25
“Deficiency” refers to such a fact that contract equipments (including parts,
raw materials, castings, forgings and components) do not meet performance
requirements and quality standards under this contract due to design,
manufacturing error or negligence.

 
 
 

--------------------------------------------------------------------------------

 
 
26
“Supervision Representative” refers to the personnel which dispatched by Buyer
or its authorized supervision unit for the fake of supervision of contract
equipments.
27
“Freight/Extra Fees” refer to freight (Highway/Waterway/Roadway/Airway) incurred
from Seller’s origin station (abroad) to on-site (abroad), insurance fee and
fees incurred during the period of transportation.
28
“Warranty Period” refers to the term of this period of 1 year beginning on the
day when the tower passes 240-hour test run and the performance of contract
equipments meet the requirements of this contract; or it begins on the day when
the final delivery is finished (upon the signing of final acceptance
certificate), and the term is 36 months. Precedent date controls.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 1 Subject of Contract
 
A contract will be signed by both parties based on the principle of free will.


The contract equipments are applied to GUODIAN WEICHANG HUAYU WIND POWER PROJECT
(PHASE-I PROJECT)
 
1.1
Equipment name, specification (model) and quantity
 
Set forth in the technical agreement
1.2
The Seller shall take overall technical responsibility for the supply of the
most up-to-date equipment, and ensure its technological advancement,
reasonability, completeness and reliability.
1.3
Technical specifications, technical and economic indexes and performances abide
by/constitute the mutual requirements of agreement.
1.4
Seller shall contract equipments within the scope of supply upon requirements of
technical agreement. According to requirements of technical agreement, Seller
shall provide a detailed supply list upon require parts list for the operation
and installation of complete set of equipment.
1.5
According to technical agreement, Seller shall provide technical documentation.
1.6
According to technical agreement, Seller shall provide technical services.
1.7
Seller shall take overall responsibility for transportation and insurance of all
contract equipments.

 
Section 2 Scope of Supply
 
2
 
2.1
The scope of supply is set forth in the technical agreement.
2.2
Technical documentation under this contract are set forth in the technical
agreement.
2.3
The scope of supply covers all the equipments, technical documentation, special
tools and spare parts. If missed items are found during the implementation of
contract, namely, those items included in the scope of supply are not set forth
in the shipping list, Seller shall take overall responsibility for re-supplying
equipments (equipments, materials and accessories), technical documentation,
special tools and spare parts without any charges as long as they are required
to meet requirements on safety values in the technical agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
Section 3 Price
 
3
 
3.1
The contract price (contract sum, price at duty paid) is 28.71 million RMB
(Twenty-eight Million Seventy-One Thousand).
3.2
The above-mentioned total price is composed of price for the equipment to be
supplied (including spare parts and special tools), technical documentation and
technical services. It also covers taxes and fees of contract equipments,
freight, extra fees, insurance fees, patent fees, handling costs and expenses in
connection with application of required certificates and other expenses incurred
in related to this contract.
3.3
Itemized Prices can be seen in the price list.
3.4
The contract sum is fixed price in the duration of contract.


Section 4 Payment
 
4.1
The currency under this contract is RMB.
4.2
The type of payment under this contract: Telegraphic transfer or bill of
exchange
4.3
Payment for contract equipments
4.3.1
Within 15 days after the contract has come into force, Buyer shall receive the
irrevocable Performance Guarantee for 10% of the contract price issued by Seller
through the commercial bank approved by Buyer and the original form of financial
receipt for 10% of the contract price. Within 30 days after finding them in
conformity with the stipulation of the Contract, advanced payment for 10% of the
contract price shall be paid by the Buyer to the Seller.
4.3.2
After contract equipments and technical documentation are delivered to the
on-site, it is required to unpack and accept the contract equipments. After
finding equipments complete with exact quantity and completion of stock, Special
Bill of Value-added Tax with the tax rate of 17% for 100% of the contract price.
Within 30 days after finding them in conformity with the stipulation of the
Contract, payment for equipments for 70% of the contract price shall be paid by
the Buyer to the Seller.
4.3.3
Within 30 days after installing and debugging, completing 240-hour test run and
required performance tests and accepting performance acceptance certificate,
payment for checking and accepting for 10% of the contract price shall be paid
by the Buyer to the Seller.

 
 
 

--------------------------------------------------------------------------------

 
 
4.3.4
After warranty period of contract equipments without any quality problems and
claims, within 30 days after finding them in conformity with the stipulation of
the Contract, payment for quality assurance for 10% of the contract price shall
be paid by the Buyer to the Seller.
4.4
Deduction and Payment for Penalty
4.4.1
If the Buyer shall notify the Seller in writing that the Seller shall pay to the
Buyer penalty, for the reason that the Buyer has performed the Contract but the
Seller has not performed his obligation, the Seller shall pay to the Buyer such
amount within 15 days after receipt of such written notice and relevant
supporting documents on penalty. Or, the Buyer can deduct the amount from any
payment to the Seller. If Buyer’s losses result from manufacturing, relevant
amount shall be deducted from the payment for quality assurance.
4.4.2
If the Seller has performed his obligation as specified in the Contract and is
in conformity with all the procedures but the Buyer fails to perform the
Contract, the Buyer shall pay to the Seller such amount within 15 days after
receipt of such written notice and relevant supporting documents on penalty.
4.5
Subcontracting and Payment for Bought-in Equipments
4.5.1
As the Buyer has no direct contract relationship with subcontractor and supplier
of bought-in equipments, the Seller shall take overall responsibility for the
payment for main subcontracting of contract equipments and bought-in equipments.
If subcontracting equipments and bough-in equipments fail to be delivered
punctually due to specific reason (e.g. the Buyer has paid to the Seller on time
but the Seller fails to pay to subcontractors and suppliers of bought-in
equipments) so that construction progress is delayed, the Buyer has right to
suspend payment. After the Seller pay to subcontractors and suppliers of
bought-in equipments, the Buyer will continue the payment. Buyer’s behavior is
not a breach of contract, but the duration of this behavior is no more than 10
days.
4.5.2
If the Seller still does not pay to subcontractors and suppliers of bought-in
equipments, the Buyer has right to pay to subcontractors and suppliers of
bought-in equipments directly due to construction progress, and the transfer
payment and the interest thereon (Buyer’s interest on deposit) shall be deducted
from next payment to the Seller. This behavior can be conducted only after the
transfer payment agreement is signed by the Seller, the Buyer and subcontractors
and/or suppliers of bought-in equipments.

 
 
 

--------------------------------------------------------------------------------

 
 
4.6
If the Buyer affirms that the Seller is probably to delay the delivery at least
for 2 weeks according to technical agreement, the Buyer has right to require the
Seller to subcontract the non-delivery equipments to other manufacturers
approved by the Buyer. The Seller shall complete the commission production
procedure within 1 week. If the Seller fails to complete subcontract within 1
week after the receipt of the subcontracting notice from the Buyer, the Buyer
has right to subtract the non-delivery equipments to other manufacturers
directly, and the required amount will be deducted from the contract price.
4.7
In the implementation of the Contract, the banking charges incurred from the
Buyer's part shall be borne by the Buyer and the banking charges incurred from
the Seller's part shall be borne by the Seller.

 
Section 5 Delivery and Shipping
 
5.1
The due date and the delivery order of contract equipments shall meet the
requirements of equipment installation schedule and procedures. Besides, it is
also required to guarantee the on-time delivery and equipment completeness.
5.2
Delivery time, transportation mode and place of delivery
5.2.1
Delivery Time: Set forth in the technical agreement
5.2.2
Transportation Mode: Automobile Transportation or Railway Transportation
 
The Seller shall take it into thorough consideration that all risks and expenses
incurred in connection with the transportation mode chosen by the Buyer for the
sake of on-time delivery when the delivery is probably to be delayed for the
reason that the transportation mode and the transportation route chosen by
Seller. The Buyer will not make an adjustment of the transportation expenses and
insurance expenses incurred in connection with contract equipments no matter
which transportation mode and transportation route the Seller chooses.
5.2.3
Place of Delivery: Designated place (chosen by Party A) in the wind field
(Sweep)
 
Before the contract equipments are delivered to the place of delivery, the
Seller shall take overall responsibility for the transportation and its
subsequent problems. Unpacking and accepting is considered as handover, and the
Seller shall propose precautions on the maintenance of components. Before
contract equipments is taken over by the Buyer formally, the Seller shall bear
all the expenses and risks incurred in connection with contract equipments.

 
 
 

--------------------------------------------------------------------------------

 
 
5.2.4
Consignee: Guodian Chengde Huayu New Energy Co., Ltd.
5.3
Requirements of Shipping and Delivery
5.3.1
Within 30 days after the effective date of the contract, the Seller shall inform
the Buyer of equipment name, weight and volume, and provide the Buyer with
preliminary delivery schedule, master list of goods and master packing list. 1
day before each shipment effected, the Seller shall inform the Buyer by fax or
email of each item under the subsection 5.3.4.
5.3.2
The date on the receiving note shall be deemed as the actual delivery time of
each shipment of the contract equipments. The delivery time agreed by both
parties through all means and the actual delivery time are deemed as the
supporting evidence for calculation of penalty for delayed delivery under the
subsection 10.9.
5.3.3
The Seller shall take responsibility for application of cargo transportation to
freight department, and the transportation of contract equipments from the
Seller to the place of delivery on site.
5.3.4
Within 24 hours after each shipment effected, the Seller shall inform the Buyer
by fax and e-mail of the following information contained in “Consignment
Notice”, “List of Goods” and “Detailed Packing List”:

(1) Contract No.
(2) Unit No.
(3) Consignment No.
(4) Date of Ready Shipment
(5) Name of good and its serial number
(6) Total gross weight
(7) Total volume
(8) Total number of packages
(9) Drawing No., Component No. and Part No. of main components in each package
(10) Name of freight station, Vehicle No. and Bill No.
(11) For each oversize piece of no less than 20 tons or more than 9m x 3m x 3m,
if any, its name, weight, volume and number of pieces shall be indicated.
(12) For any special goods (flammable, explosive, poisonous goods and other
dangerous goods, or temperature-sensitive and vibration-sensitive goods and
other goods which are sensitive to the environment), it is required to indicate
its name, characteristics, necessary special protection measures, preservation
methods and emergency treatment methods.
 
 
 

--------------------------------------------------------------------------------

 
 
5.3.5
The Seller shall provide reasonable formats of “Consignment Notice”, “List of
Goods” and “Detailed Packing List”, the Buyer could adopt them after
confirmation.
5.3.6
Equipments which are not listed in the contract and the technical agreement
shall be delivered in accordance with installation schedule.
5.3.7
The Buyer has right to dispatch its authorized representatives to Seller’s
factory and loading station for inspection and supervision on external condition
and loading condition. The Seller shall inform the Buyer of the date of shipment
in written 10 days ahead. If Buyer’s representatives cannot conduct the
inspection on time, the Seller has right to dispatch equipments. The
above-mentioned Buyer’s inspection and supervision do not waive Seller’s
responsibilities.
5.3.8
The Seller shall strictly abide by terms and regulations of the contract to
deliver contract equipments to the designated place of delivery. If the Seller
is required to deliver the equipments at the request of the Buyer, the Seller
shall assist and cooperate with the Buyer to the best of its ability. However,
it is required that the Buyer shall inform the Seller in advance, so that the
Seller could meet the requirements of delivery with enough time for production
and transportation. The Buyer shall make allowance for the Seller if the Seller
fails to meet the requirements of advanced delivery due to production cycle of
equipments and transportation matters. The Buyer is also required to make
payment to the Seller in line with actual time of delivery.
5.3.9
Despite time of delivery regulated by the contract or agreed by both parties
beforehand, the Buyer requires the Seller to delay the delivery for some reason.
The Seller shall preserve contract equipments in its storehouse for 3 months for
free. If exceeds 3 months, the Buyer shall pay for storage costs.
5.4
On-site Delivery and Unpacking and Accepting
5.4.1
When each shipment of contract equipments arrives, authorized representatives
dispatched by both parties shall come to construction site to take stock. After
confirming the external package of equipments is in good condition, Buyer’s
authorized representative and Seller’s on-site representative shall sign the
receiving note, which is signed in 2 original copies, one for the Buyer and one
for the Seller

 
 
 

--------------------------------------------------------------------------------

 
 
5.4.2
If the external package is damaged during the process of transportation, Buyer’s
authorized representative, together with Seller’s on-site representative, shall
inspect equipments or components whose packages are damaged. If equipments or
components prove to be in good condition, the receiving note shall be signed by
both parties. In the event of damages or losses, the Seller shall inform
insurance company and freight department, as well as redeliver the required
goods.
5.4.3
After receiving each shipment of contract equipments, the Buyer shall inform the
Seller of mutual on-site unpacking acceptance within a period of time. Provided
any of equipments and technical documentation is not found missing, damage or in
shortage after Buyer’s receipt, Buyer’s authorized representative and Seller’s
on-site representative shall sign the inspection certificate, which is signed in
4 original copies, two for the Buyer and two for the Seller.
5.4.4
When unpacking and accepting imported supplementary equipments which are
delivered directly on site, Seller’s on-site representative shall provide the
Buyer with 2 copies of commodity inspection certificate issued by Commodity
Inspection Bureau for imported supplementary equipments. Meanwhile, the Seller
shall guarantee all the imported equipments in compliance with national
standards on imported equipments.
5.4.5
If equipments or components are lost or damaged due to package damages, the
Buyer and the Seller shall confer on remedies, from which expenses shall be
borne by responsible party. Inspection certificate shall be signed thereon.
5.4.6
If the delivered equipments are not in conformity with actual delivery list, all
matters shall be settled through consultation by both parties. When the
circumstances are particularly wicked, the Buyer has right to refuse. Inspection
certificate shall be signed only upon problem solving.
5.5
No matter when equipments are found losses, in shortage or damages, the Seller
shall deliver the replaced or supplemental equipments to the Buyer’s
construction site as soon as possible (Specific time is determined through
consultation by both parties).
5.6
During the period of installation, debugging and warranty, both parties confirm
that contract equipments (or components) are damaged or latent defects exist due
to Seller’s fault or negligence, and the Buyer has to exert inventory spare
parts to replace damaged equipments or components, the Seller shall take overall
responsibility for supplementation of spare parts to the designed place for free
within 15 days, and inform the Buyer of inspection.

 
 
 

--------------------------------------------------------------------------------

 
 
5.7
Technical documents for the Buyer and its quantity and type of delivery
 
The Seller shall provide the Buyer with technical documents in connection with
electric design, supervision, construction, debugging, tests, inspection,
training, operation and maintenance pursuant to technical agreement. Technical
documents shall be provided for each set of unit according to technical
agreement, and Unit Set No. shall be indicated.
 
Main box: (1) Packing List in 3 copies; (2) Shipping List in 3 copies. Each
packaging box is attached with detailed packing lists (indicating component
name, quantity, measurement, type and figure No.), verification of conformity
(including qualification certificates of pressure vessel issued by national
approved examination organizations). Each packaging box of bought-in component
is attached with product qualification certificate (1 copy), technical
specification (1 copy) and certificate of origin (1 copy).
5.7.1
After contract signing, the Seller shall provide the Buyer with technical
documents (12 sets of paper documents and 3 sets of discs) and delivery schedule
pursuant to technical agreement under this contract. If the quantity mentioned
in the technical agreement is different from the quantity in this clause, this
clause controls.
5.7.2
Within 24 hours after completion of each shipment of technical documents, the
Seller shall inform the Buyer by fax of shipment date, tracking number, detailed
list, quantity, serial number and contract number.
5.7.3
All documents shall be mailed by EMS to the designated place (The detailed
address is undetermined.). Postmark date of distribution post shall be deemed as
date of delivery, which for calculation of penalty for delayed delivery under
the subsection 10.10.
5.7.4
Provided any of the delivered technical documentation be found missing, damage
or in shortage after the Buyer's receipt, the Buyer shall advise the Seller as
soon as possible and the Seller shall supplement the same without any charges
within 7 days (3 days for emergency) after being notified by the Buyer.
5.7.5
Delivered Address
 
North China Power Engineering Co., Ltd.
 
Address: No. A-24, Huangsi Avenue, Xicheng District, Beijing
 
Postal Code: 100120
 
Consignee: Lin Chuan
 
Tel: 010-59385365
 
Fax: 010-82281887
 
E-mail:

 
 
 

--------------------------------------------------------------------------------

 
 
Section 6 Packing and Marking
 
6.1
Packages of delivered contract equipments supplied by the Seller shall meet
requirements on packing and warning marking issued by government and freight
department. It is required to apply strong package fit for long-distance
transportation, repeated handling and loading and unloading, for the reason that
contract equipments can be guaranteed to be delivered to the site safely without
any damages. The Seller shall guarantee that equipments to be delivered get well
packaged in reasonable measurement and weight to the storage site in avoidance
of damages and invasion of rain and moisture during the period of
transportation. Packages of equipments are fit for outdoor storage (otherwise
specified in the contract) and provide equipments from environmental affects due
to transportation modes during the period of transportation.
6.2
Packages shall be kept in good condition during the period of transportation and
loading & unloading. It is suggested to take damping and anti-whip measures. If
package cannot prevent equipments from damages due to vertical acceleration and
horizontal acceleration, the Seller shall solve this problem in terms of design
structure of equipments.
6.3
Contract equipments shall be well painted by Seller so as to meet the
requirements of long-distance marine and land transportation, hoisting,
unloading, long-term outside storage and actual operation. It is applicable to
prevent from damages caused by rain and snow, moisture, rust, corrosion,
vibration and other mechanical and chemical factors.
6.4
In order to guarantee equipments can be delivered to the site without any
damages or corrosion, the Seller shall make contract equipments strong-packaged
and take reasonable measures to prevent them from damages caused by moisture,
rain, rust, corrosion, vibration and other factors according to different
requirements of equipments and different characteristics, so that equipments can
be suitable for repeated handing, loading, unloading and long-term marine &
inland transportation. Wood packages shall be against insects and moulds. As to
equipments packed by wood cases, the Seller shall submit supporting materials
issued by authority of exporting place, indicating that packages have been well
treated through above-mentioned methods.

 
 
 

--------------------------------------------------------------------------------

 
 
6.5
When there are two different cargos in one case, the names and numbers of major
cargos must be clearly indicated on. For unpacked equipments, the contract
number, shipping mark and product name shall be indicated on their metal tags.
 
The Seller shall pack the contract goods according to their different shapes and
characteristics, and protect equipments from damp, rain, mould, rust, corrosion,
inversion and shock, etc. respectively according to their characteristics as
required, in order to guarantee that the contract goods safely be transported to
installation site without any damage or corrosion.
 
Before the product packaging, the Seller is responsible to check and clear as
per sets, and ensure the components all in readiness without foreign matter
left.
 
The following documents shall be enclosed to each container of relevant
equipments:
(1) Detailed packing list in three (3) copies (One (1) enclosed to the external
part of each container);
(2) Quality certificate of manufacturer;
(3) System erection drawings of equipments to be erected in four (4) copies.
6.6
The part numbers and component numbers on the erection drawing of all loss parts
inside the container and bundle shall be clearly indicated, with the method and
typeface fastness. The Buyer accepts no manuscript marks.
6.7
The Seller shall paint the following visible Chinese characters on four sides of
each container, with colorfast paints or other methods. The signing methods and
typeface shall be fastness:
(1) Contract number, project name;
(2) Destination station, delivery station;
(3) Name of supplier and consignee;
(4) Cargo name, unit number, drawing number;
(5) Container number/ part number;
(6) Gross weight/ net weight (Kg);
(7) Volume (Length x width x height, in mm) etc.
 
For any good weighted two tons or more, the gravity center position and lifting
point shall be indicated on the side of container with common transport signs
and patterns, for convenient loading and unloading and transport.

 
 
 

--------------------------------------------------------------------------------

 
 

 
Conventional signs as "Be careful", "Handle with care", "This side up", "Rain
proof", "Damp proof", "Keep upright", "To be protected from heat", "Away from
radioactive source and heat source", "Sling here", "Centre of gravity",
"Stacking load limit", "Stacking tiers limit", "Temperature limit", etc. , in
compliance with provisions of GB191 and GB6388, shall be indicated above the
fold on the container body, according to separate characteristics of contract
goods and different requirements of transportation and loading and unloading.
 
The Seller shall pay special attention to separate packaging in strict
accordance with different units, with clear indication of unit numbers and signs
as per material codes required by the Buyer, or the Buyer has the right to
reject. If the material codes cannot be provided at the contract signing time,
the Buyer will inform the Seller of material codes of equipments in writing
afterwards.
6.8
For nude cargos, contents related to the above-mentioned Sections 6.2 and 6.3
shall be indicated on metal tag or directly on the equipment body. Big-ticket
item goods shall have sufficient product supports or packaging cushions, whose
required cost shall be borne by the Seller.
6.9
The random spare parts, spare parts for production (if any) and special tools
listed in the Technical Agreement of this contract must be separately packaged,
with the listed contents in the above-mentioned Sub-section 6.3 and typefaces as
"Spare parts" or "Special tools" indicated outside the container, and signed as
per Section 6.2 of this contract inside the container, within one-off delivery.
The Buyer accepts no manuscript marks.
6.10
The Seller shall stick tags on loss parts in package or in bundle, with clear
Chinese prints on. Contents related to Sub-section 6.3 shall be indicated
outside the packages or bundles according to contents related to Sub-section 6.2
of this contract. The Buyer accepts no manuscript marks.
6.11
The scattered loss parts of all types of equipments and materials shall adopt
good packing method, packaged inside containers of proper size, signed as per
Sections 6.2 and 6.3 of this contract and vehicle shipped as possible. The Buyer
accepts no manuscript marks.
6.12
Grid type containers or similar packages shall be capable to contain equipments
and components not to be stolen or damaged by other objects or rain.
6.13
Ports of all pipelines, pipe fittings, valves and other equipments must be
properly protected with protective covers or other methods. Equipments to be
transported with Nitrogen (N2) protection shall be injected Nitrogen inside for
protection, and equipped with nitrogen cylinder with indicating instrument.

 
 
 

--------------------------------------------------------------------------------

 
 
6.14
The Seller and his subcontractor shall not indicate any two cases with the same
case number. The container shall be numbered consecutively, and the order of
container number shall be consecutive all through the process of shipment.
6.15
For goods that require clean and tidy machining surface assembled precisely, the
machining surface shall adopt excellent and durable protection layer (paint not
allowed), to prevent corrosion and damage before installation.
6.16
The technical data delivered by the Seller shall use packages suitable for
long-distance transport and multi-handling, which are rain proof and damp proof.
The following contents shall be indicated on each technical data cover:
(1) Contract number, project name;
(2) Name of supplier and consignee;
(3) Name of equipment, unit number, drawing number;
(4) Destination station.
6.17
Whenever and wherever a delay to the Buyer's installation is discovered due to
cargo damage or loss caused by the Seller's improper packaging or protection,
once confirmed, the Seller is obliged to promptly perform maintenance,
modification or compensation as per provisions of Section 10 of this contract.
If cargo damage and loss occurred during transportation, the Seller is
responsible to negotiate with the transport department and insurance company,
and at the same time supply supplementary goods for the Buyer as soon as
possible to meet the time limit for project.
6.18
The Seller shall avoid the occurrence of over burden for the purpose of saving
transportation cost, which may cause breakage of packages due to extruding and
impacting equipments. If there are similar events incurred, the Seller shall
undertake all responsibilities.
6.19
The Seller shall make special marks to returnable special railway containers,
packing frame, etc. The recyclable, in case to be recycled, shall be supplied to
the Buyer for written recycle declaration within 14 days after arriving at site.
After confirmed by the Buyer, the part will be voluntarily recalled by the
Seller within 6 months after arrival check (the Buyer is responsible to collect
the wrappage that need to be recycled and place them properly convenient for the
Seller's recovery). The Seller is considered as giving up recovery in excess of
the above-mentioned scheduled time. Except for the above-mentioned recycled
wrappage declared by the Seller in scheduled time, the ownership of wrappage all
belongs to the Buyer.

 
 
 

--------------------------------------------------------------------------------

 
 
Section 7 Technical Service and Liaison
 
7.1
The overall content of technical service and design liaison
 
The Seller shall provide the overall process of services of technical guidance,
cooperation and training, etc. which are corresponding to engineering design,
equipment supervision, manufacture, inspection, civil engineering, erection,
debugging, acceptance, performance acceptance test, operation, overhaul, etc.
which are relevant to the cargo in the contract.
7.2
Technical service
7.2.1
The Seller shall dispatch at his own expenses a representative to stay at the
site to carry out the technical service and instruct the Buyer to install, debug
by steps and start according to the technical information of the Seller, and
bear the responsibility of timely solving the problems relevant to manufacturing
quality, performance, etc. which are found when the cargo in the contract is
installed and debugged. If the Seller does not carry out the technical service
in time, the Buyer has the right to get the corresponding service in other ways
and shall deduct the relevant expenses from any money paid by the Seller. If the
Seller agrees, the Buyer need not go through any law or administrative formality
when the money is detained.
7.2.2
According to the requirement of “a technical protocol”, the implemented
organizational plan of the service work as stipulated in the Article 7.1 and the
Article 7.2.1 of the contract is submitted by the Seller to the Buyer in
duplicate.
7.2.3
The Seller shall dispatch the technical personnel who have practical experience
and are qualified for the job to the site to carry out the service. The names of
the technical personnel dispatched by the Seller to the site to carry out the
service are submitted to the Buyer and confirmed within a month before the site
equipment is installed.
7.2.4
The Buyer has the right to replace the unqualified site service personnel of the
Seller. The Seller shall dispatch the service personnel approved by the Buyer
again. The Seller does not reply the requirement made by the Buyer in the
written form within 10 days, which is considered to be the delay of the
construction period according to Article 10.11.
7.2.5
The expenses of food, lodging, traffic, work, communications, etc. of the
Seller’s service personnel to the site shall be borne by the Seller. However,
the Buyer provides convenience.

 
 
 

--------------------------------------------------------------------------------

 
 
7.2.6
The sub-contractor of the Seller is required to provide the technical service or
on-site work for a part of the cargo in the contract under the united
organization of the Seller and with the consent of the Buyer, and the expense is
paid by the Seller.
7.3
Personnel training
 
The Seller bears the responsibility to train the Seller’s or owner’s personnel
engaged in the running and the maintenance of the contract equipment. The Buyer
has the right to make a suggestion or replaces the unqualified lecturer.
7.4
Design liaison
7.4.1
The place, the time and the people’s number of the design liaison meeting are
seen in the technical agreement of the contract. Both parties fix the time of a
technical liaison meeting within one month after the contract takes effect.
7.4.2
The Seller has the obligations to invite the Buyer to join the technical design
if necessary and explains the technical design to the Buyer.
7.4.3
When both parties face a major problem and need to make research and
negotiation, any party shall suggest convening the meeting, and the other party
shall agree to join the meeting under the normal conditions.
7.4.4
Both parties shall sign meeting or liaison minutes for every meeting and other
liaison ways and shall perform the signed minutes. The contract is approved by
the authorized representatives of both parties, then is revised, and is subject
to the revised contract. The modification of the major technical schemes or the
contract price shall be examined and agreed by the unit examining and approving
the original contract and then are performed.
7.4.5
If the Seller revises the installation, debugging and running technical service
scheme raised by the Seller and defined by both parties at the meeting, the
Buyer is informed in a written form, and the technical service scheme is
confirmed by the Buyer and then is performed. In order to adapt to the site
conditions, the Buyer has the right to raise the opinions on change or
modification and informs the Seller in a written form, which is confirmed
through the consultation of both parties.
7.4.6
The expense of the design liaison meeting held by the Seller is paid by the
Seller while the local food, lodging, traffic, communication expenses of the
Buyer’s personnel participating in the meeting are paid by the Buyer.

 
 
 

--------------------------------------------------------------------------------

 
 
7.4.7
The expense of the design liaison meeting held by the Buyer is paid by the Buyer
while the local food, lodging, traffic, communication expenses of the Seller’s
personnel participating in the meeting are paid by the Seller.
7.5
Others
7.5.1
The Buyer has the right to send all the materials which are relevant to the
cargo in the contract and are provided by the Seller to every party relevant to
the project, which is considered not to be right infringement, but all the
materials are not provided for the third party irrelevant to the project.
7.5.2
Both parties bear the obligations to keep Buyer’s and Seller’s materials stamped
with “confidential document” confidential.
7.5.3
The Seller is responsible for all the problems relevant to the contract,
concerning cargo supply, equipment, tools, materials, technical interfaces,
technical service, etc. (including subcontracting and outsourcing)
7.5.4
The Seller bears the obligations to provide the technical interfaces and
cooperation for other equipment and device which are connected with the cargo of
the contract without the incurrence of any expense beyond the range of
contracted price.
7.6
The concrete requirements of the technical service and liaison are seen in the
“technical protocol” of the contract.



Section 8 Quality Supervision and Inspection
 
8.1
Supervision
8.1.1
The design, the manufacture and the inspection standard shall conform to the
relevant provisions of the “technical protocol”.
8.1.2
The Buyer shall entrust a supervision unit with a supervision qualification to
supervise equipment or the cargo in the contract, understand the assembly, the
inspection, the test and the packaging quality of the equipment and sign. The
standards of supervision and inspection are the corresponding standards listed
in the “technical protocol”. The Seller bears the obligations of cooperative
supervision and provides the necessary working condition for supervisors, and
the corresponding materials and standards are timely provided for reference and
are copied if necessary, without the incurrence of any expense.
8.1.3
The supervision range and the concrete supervision and inspection/project
witness are seen in the “technical protocol” of the contract.

 
 
 

--------------------------------------------------------------------------------

 
 
8.1.4
The Seller shall provide the supervision and the inspection of a supervision
representative and a factory representative with the following materials:
(1) The quality inspection materials of qualification certificates of raw
materials and product inspection are provided in order to accept quality
inspection.
(2) The production plan of a complete set of equipment is provided during the
commissioning test run of every set of contract cargo.
(3) The supervision contents and the inspection time of the equipment are
provided seven days in advance.
(4) The relevant standard to the inspection of the contract cargo (including
factory standard), drawings, documentation, inspection records (including
intermediate inspection records and inconsistent reports) and the relevant
documents stipulated in the “technical protocol” are provided for reference and
are copied if necessary.
(5) The supervision and the inspection/the witness (generally on-site witness)
shall be fully combined with the practical productive process of the Seller’s
factory under the precondition that the normal productive progress of the
factory is not influenced (excluding shutdown inspection at the time of finding
the major problems).
 
If the supervision representative shall not reach the site in time according to
the notice time of the Seller, the test work of the Seller’s factory can be
carried out normally, and the test result is effective. However, the supervision
representative has the right to understand, look up and copy the inspection test
report and result (changed into document witness) after the test is finished. If
the Seller shall not timely inform the supervision representative to carry out
independent inspection, the Buyer may not accept the test result. The Seller
shall do the test again in the situation that the Buyer is on the site.
8.1.5
The supervision representative shall have the right to put forward their
opinions and does not sign temporarily in case they find that the equipment and
the materials have quality problems or do not comply with the specified standard
or packaging requirement during the supervision, and the Seller shall take the
relevant improvement measures so as to ensure the quality of the delivered
cargo.
8.1.6
Whatever the supervision representative requires and knows or not, the Seller
bears the obligations to actively and timely raise the greater problem of
quality defect, which is found in the manufacturing course of the contract
cargo, to the supervision representative and does not conceal the fact. The
Seller shall not deal personally under the condition that the supervision unit
does not know the fact.

 
 
 

--------------------------------------------------------------------------------

 
 
8.1.7
The supervision representative participates in the supervision and the ex-works
inspection or not or participates in the supervision and the inspection and
signs the supervision and the inspection reports, which cannot relieve any
Seller’s responsibilities of quality assurance and equipment quality according
to the stipulations of Article 10 of the contract.
8.1.8
The Seller shall provide enough data, supervision places, necessary inspection
equipment and office facilities for the Buyer’s supervisors living in the
factory. The expenses of local lodging, traffic, etc. of the Buyer is paid by
the Buyer.
8.2
 Factory inspection and on-site unpacking inspection
8.2.1
All the contract cargo/components (including subcontracting and outsourcing)
supplied by the Seller shall be strictly inspected and tested in the production
course and is covered with cloth, assembled and tested before the factory. The
whole course of inspection, test and assembly shall have formal record
documents. After the above-mentioned work is finished, the qualified products
are delivered out of the factory.
8.2.2
The Seller shall archive the Buyer’s technical data, a part of which includes
all these formal record documents and qualified certificates. In addition, the
Seller also shall provide qualified certificates and quality certificate
documents in the random documents.
8.2.3
The Buyer shall inspect the manufacture conditions of the equipment, and the
Seller informs the Buyer of the acceptance of the equipment in the Seller’s
production place before the ex-works test of the equipment is finished and is
delivered until at least 30 days.
8.2.4
After the cargo is delivered to the destination, the Seller shall timely reach
the site after receiving the Buyer’s notice and accept the package, the
appearance and the number of the cargo with the Buyer according to a waybill and
a packing list. The unmatched contents are confirmed by the representatives of
both parties and are solved by the Seller, which belongs to the Seller’s
responsibility.
8.2.5
After the cargo is transported to the site, the Buyer shall carry out unpacking
acceptance and accept the quantity, the specification and the quality of the
cargo. The Buyer shall inform the Seller of the date of unpacking acceptance
within seven days before unpacking inspection. The Seller shall dispatch
accepters to participate in on-site acceptance, and the Buyer shall provide
working and living conveniences for the Seller’s accepters. If the Seller shall
not dispatch the accepters to the site to participate in unpacking acceptance,
the inspection power of attorney of authorized agents shall be provided for the
Buyer. All the acceptance results are admitted.

 
 
 

--------------------------------------------------------------------------------

 
 
8.2.6
If the Seller’s personnel does not reach the site timely during the acceptance,
the Buyer has the right to personally carry out unpacking acceptance. The
acceptance results and records are equally effective for both parties. The
effective proof of repair or change is provided for the Seller.
8.2.7
If the Buyer does not inform the Seller of personal unpacking, the generated
consequence is borne by the Buyer.
8.2.8
During on-site acceptance, if the equipment has any damage, defect or lack due
to the Seller (including transportation) or does not conform to the quality
standards and the specifications stipulated in the contract, the records are
made, are signed by the representatives of both parties and shall be held by
both parties respectively. The evidence of repair, change or claim is provided
by the Buyer for the Seller. If the Seller entrusts the Buyer to repair the
broken equipment, all the expenses of repairing the equipment is borne by the
Seller.
8.2.9
If the damage or shortage results from the Buyer, the Seller shall provide or
replace the corresponding parts after receiving the Buyer’s notice. However, the
expenses are paid by the Buyer.
8.2.10.
If the Seller objects to the repair and change requirements made by the Buyer,
the objection is raised within seven days after the written notice of the Buyer
is received. Otherwise, the above-mentioned requirement takes effect. If any
objection exists, the Seller shall dispatch the representative to the site to
carry out reinspection together with the Buyer’s representative at his expenses
within seven days after receiving the notice
8.2.11
If the representatives of both parties do not agree with the inspection records
during the common inspection, the inspection is carried out by a third party’s
authoritative inspection institution entrusted by both parties and an
authoritative inspection institution of both parties. The inspection results
bind both parties, and the inspection expense is paid by the responsible party.
8.2.12
According to the stipulations of 8.2.4 to 8.2.11 of the contract, the Seller
shall quickly repair, change or supplement according to the stipulation of
8.2.13 of the contract after receiving the claims raised by the Buyer. The
incurred expenses of manufacture, repair, transportation and insurance shall be
paid by the responsible party.

 
 
 

--------------------------------------------------------------------------------

 
 
8.2.13
The time of repairing or changing the cargo or parts in the contract varies for
the Buyer’s reason and is fixed by the consultation of both parties based on the
principle that the construction schedule of power plants is not influenced
8.2.14
Every acceptance in the above-mentioned 8.2.4 to 8.2.13 is only site acceptance
after the cargo is delivered to the site. Although no problems exist, the Seller
shall change or repair according to requirements, which cannot relieve the
Seller of his responsibility of quality insurance according to the stipulations
of Section 10 and the “technical protocol” of the contract.

  
Section 9 Erection, Test Runs and Acceptance
 
9.1
The contract cargo is installed, debugged, operated and maintained by the Buyer
according to technical data, inspection standards, drawings and instructions
which are provided by the Seller. Installation and debugging are carried out
under the guidance of the Seller’s site technical service personnel. The
important working procedures are signed by the Seller’s site technical service
personnel and then are confirmed.
 
In the process of installation and debugging, if the Buyer does not conform to
the stipulations of the technical data of the Seller and the guidance of the
Seller’s site technical service personnel, without confirmation through the
signature of the Seller’s site technical service personnel, the Buyer bears the
responsibility (excluding equipment problem). If the Buyer conforms to the
stipulations of the technical data of the Seller and the guidance of the
Seller’s site technical service personnel, with the confirmation through the
signature of the Seller’s site technical service personnel, the Seller bears the
responsibility.
9.2
Before installation，the Seller’s technical personnel shall explain installation
methods and requirements. In the installation process, the Seller’s technical
personnel shall give technical guidance and supervisory service to installation
work and participate in the inspection and test of the installation quality of
the contract cargo to satisfy the requirement of ensuring index and safe and
stable operation.
9.3
After every set of the contract cargo is installed, the installation work is
checked and confirmed by the representatives of both parties. The Seller shall
dispatch the personnel to participate in and instruct debugging, and the
equipment problem appearing during the debugging shall be solved. The needed
time shall meet the requirement of on-site installation, or it is considered to
be the delay of construction period according to Article 10.11 of the contract.

 
 
 

--------------------------------------------------------------------------------

 
 
9.4
After installation, debugging and acceptance are finished, both parties sign a
certificate of installation, debugging and acceptance in duplicate, and each
party shall hold one copy. However, the certificate shall not relieve the Seller
of his responsibilities of performance acceptance test, guarantee period and the
inconsistence of technical performance and assurance with the stipulations of
the contract.
 
The installation, debugging and acceptance of the contract cargo are carried out
according to the relevant requirement of the “technical protocol”.
9.5
The performance acceptance test is carried out within six months (excluding
downtime) after all the equipment of the set runs steadily and a wind turbine
set runs continuously and steadily for 240 hours. If the performance acceptance
test is not carried out according to the plan for the Seller’s reason, the test
time is extended accordingly.
 
The purpose of the performance acceptance test is to check whether the contract
cargo reach every technical index and assurance index or not. The performance
acceptance test is in the charge of the Buyer and is participated in by the
Seller.
 
After the performance acceptance test is finished, and the contract cargo
reaches every performance guarantee value index stipulated by the “technical
protocol” of the contract, the Buyer shall sign a contract cargo performance
acceptance certificate countersigned by the Seller in duplicate within 10 days,
and each party holds one copy respectively.
9.6
If the contract cargo does not reach one or more guarantee indexes stipulated by
the “technical protocol” of the contract, the contract cargo is transacted
according to Article 9.8 and Article 10.7 of the contract.
9.7
If the contract cargo has individual tiny flaws under the conditions that the
safe and reliable running of the contract cargo is not influenced, the Buyer
shall agree to sign the performance acceptance certificate after the Seller
freely repairs the above-mentioned flaws in the agreed time of both parties.
9.8
If the first performance acceptance test does not reach one or more guarantee
values stipulated by the “technical protocol” of the contract, both parties
shall analyze the reasons and clarify the responsibility. One of the responsible
parties takes the measures, and the second performance acceptance test shall be
carried out within 2 months after the performance acceptance test is finished.

 
 
 

--------------------------------------------------------------------------------

 
 

 
In the case of the Seller’s responsibility, the Seller shall take the effective
measures to make the second performance acceptance test reach the technical
performance and guarantee index, and the expenses incurred in the second
performance acceptance test are borne by the Seller.
9.9
After the second performance acceptance test, both parties shall research and
analyze the reasons and clarify the responsibility if one or more indexes do not
reach the performance guarantee value stipulated by the “technical protocol” of
the contract.
 
The Section 10 of the contact is implemented for the Seller’s reason.
 
The set of contract cargo is qualified through performance acceptance for the
Buyer’s reason. The Buyer’s representative shall sign the contract cargo
performance acceptance certificate countersigned by the Seller’s representative
in duplicate within 10 days, and each party holds one copy respectively. The
Seller also has the obligations to take measures together with the Buyer to make
the performance of the whole set of the contract cargo reach the guarantee
value.
9.10
If the performance acceptance test is delayed beyond 6 months because of the
Buyer after every set of contract cargo runs steadily for 240 hours, the Buyer
shall sign the contract cargo performance acceptance certificate countersigned
by the Seller.
9.11
The performance acceptance certificate issued according to Article 9.5, Article
9.6 and Article 9.9 of the contract only proves that the performance and the
parameter of the set of contract cargo provided by the Seller can be accepted
according to the requirement of the contact until the performance acceptance
proof is issued, but the performance acceptance certificate shall not be
considered to be the evidence of relieving the Seller of his responsibility of
the damage to the set of contract cargo. The final acceptance certificate also
shall not be considered to be the evidence of relieving the Seller of his
responsibility of the damage to the set of contract cargo.
9.12
In the process of contract execution, the equipment is inspected, tested,
retried, repaired or debugged. When the Seller makes a request, the Buyer shall
arrange and cooperate to work. The Seller shall bear the expenses of repair or
replacement and personnel. If the Seller entrusts the Buyer’s construction
personnel to process, repair and replace the equipment or rework resulting from
the error of the Seller’s design drawings or the error of the guidance of the
Seller’s technical service personnel, the Seller pays the expenses to the Buyer
according to the following formula:

 
 
 

--------------------------------------------------------------------------------

 
 
P=ah+M+cm
P represents total expense (yuan)
a represents labor cost ( yuan/hour per person)
h represents manhour ( hour person)
M represents material expense (yuan)
c represents machine-team number ( machine team)
m represents machine-team number per equipment ( yuan/machine team)
9.13
The responsibility of the loss of or the damage to every set of contract cargo
lies in the Buyer or the Seller, the Seller delivers the replaced or
supplemented equipment with loss or damage (within 10 days) to confirm which
party bears the expense of the above-mentioned equipment.
9.14
During the life of the contract cargo, the Seller stops or shall not manufacture
some spare parts and shall recommend the upgraded spare parts and the substitute
products of the spare parts to the Buyer. However, if there is no upgraded spare
parts and substitute products, the Seller has the obligations to inform the
Buyer in advance so that the Buyer has enough time to order needed spare parts
from the Buyer for the last time. The Seller has the obligations to freely
provide the drawings, sample plates, tools, moulds, technical instructions, etc.
of these spare parts so that the Buyer shall manufacture the needed spare parts
for the contract cargo. The Buyer manufactures the spare parts, which is not
considered to be the infringement of patent right and industrial design right.
When the use of the articles is finished, the Buyer shall return all the
articles in a reasonable way at the proper time.
9.15
The Seller has the obligations to provide all the new or improved running
experience and technology which are relevant to the project and improved data
concerning safety within 15 years after the contract takes effect. The Buyer
uses the above-mentioned data but shall not infringe because these
documentations provided by the Seller does not mention any patent, technical
transfer and production permit transfer. However, the Buyer shall not provide
the documentations for any third party irrelevant to the project.

 
 
 

--------------------------------------------------------------------------------

 
 
Section 10 Guarantee, Claim and Penalties
 
10.1
The quality assurance date of every set of contract cargo is one year when a
tower carries out the test run for 240 hours with a fan. The performance of the
contract equipment complies with the stipulations of the contract or the final
acceptance certificate is signed until 36 months after the last batch of
equipment sent by the Seller is delivered at the delivery place, which is
subject to the earlier date. The concrete contents of the quality assurance date
are implemented according to the relevant articles of Section 9 and Section 10
of the contract.
10.2
The Seller ensures that the contract cargo supplied is new, and the technical
level is advanced and mature with good quality. The model of the equipment meets
the requirements of safety, reliability, economic operation and easy
maintenance.
10.3
During the contract execution, if the equipment provided by the Seller has
defects and the technical data has errors or the rework and the disuse of the
project result from the wrong guidance and negligence of the Seller’s technical
personnel, the Seller shall freely replace and repair. If the equipment needs to
be replaced, the Seller shall bear all the replacement expenses incurred at the
installation site. In an emergency, the Seller shall replace or repair. Under
the normal conditions, the replacement or repair date shall not exceed 10 days.
For the cargo which is not replaced or repaired within 10 days, the date is
agreed with the special permission of the Buyer. Or it is handled according to
Article 10.11 of the contract.
 
The Seller shall entrust the third party approved by the Buyer to repair the
damaged cargo at the site (for the Seller’s reason), and all the expenses are
borne by the Seller. If the Seller shall avoid the defects of the contract cargo
according to the above-mentioned requirements after receiving the Buyer’s
notice, the Buyer has the right to take measures to avoid the defects, and the
Buyer’s direct expenses incurred are paid by the Seller. The Seller bears the
losses incurred during the time.
 
If the damage of the equipment results from the construction, the installation
and the debugging of the Buyer not according to the technical data, the drawings
and the instruction which are provided by the Seller and under the guidance of
the Seller’s site technical service personnel, the Buyer is in charge of repair
and replacement. However, the Seller has the obligations to provide the needed
parts and only charge cost expenses. For the urgent parts which the Buyer needs,
the Seller shall use the quickest transportation way including a special truck,
air transportation, etc. All the expenses are borne by the Buyer.
10.4
After the warranty date of every contract cargo stipulated in the contract is
due, the final acceptance certificate of the contract cargo with due warranty
period is issued by the Buyer within 15 days and is submitted to the Seller. The
condition is that during the time, the Seller shall finish claims and
compensation before the warranty period of the Buyer is due. However, the Seller
is not in charge of abnormal maintenance, mal-operation and losses caused by the
normal abrasion.

 
 
 

--------------------------------------------------------------------------------

 
 
10.5
Within the quality warranty date, if the equipment has defects or the model of
the equipment does not conform to the stipulations of the contract, the Buyer
has the right to lodge the claims to Seller if the responsibility lies in the
Seller. The objection of the Seller to the claims is handled according to
Article 8.2.10 of the contract. Or within 24 hours after the Buyer’s notice is
received, the Seller shall dispatch personnel to the Buyer’s site to solve the
problems or take actions so that the defects of the contract cargo are avoided
(free repair, replacement and pay reparations are carried out or the Buyer is
entrusted to arrange big repair.) The equipment and materials which do not
conform to the contract requirement shall be repaired or replaced according to
the Buyer’s requirement. The incurred expenses of replacement, transportation
and insurance to the site are borne by the Seller.
10.6
If the equipment with defects needs to be replaced and repaired due to the
Seller’s responsibility, the warranty date of the contract cargo is extended
according to the delayed time of practical repair or replacement when the
contract cargo stops transportation or delays installation. The Seller shall
bear the Buyer’s losses caused by delayed installation.
 
The product is assembled and then tested. If the main indexes are unqualified,
the product is qualified through repeated processing. The quality warranty date
shall be extended to 1 year, and the reason and the processing situation are
listed in the ex-works document.
 
If the ex-works test of any cargo does not reach the guarantee value, and the
Seller does not improve the cargo to reach the guarantee value, the Buyer has
the right to terminate the contract or refuse accepting the cargo.
10.7
After the performance acceptance test stipulated in the Section 9 of the
contract is carried out, if the second acceptance test does not still reach one
or more warranty indexes stipulated in the “technical protocol” of the contract
due to the Seller’s responsibility (for the Seller’s reason), the Seller shall
bear liquidated damages, and the counting method is seen in the appendix of the
contract. When any above-mentioned liquidated damages exceed five times of
liquidated damages defined by the above-mentioned article, the Buyer has the
right to require the Seller to pay more liquidated damages. The concrete
liquidated damages are decided through the consultation of both parties. If both
parties do not agree on, the Seller provides the replaced parts satisfied by the
Buyer in the agreed time of the Buyer.
 
The Seller still has the obligations to provide the Buyer with technical help
and take the measures to make the equipment reach every economic index after the
liquidated damages are paid.

 
 
 

--------------------------------------------------------------------------------

 
 

 
The day that all the liquidated damages are paid by the Seller or the satisfied
replaced parts provided by the Seller are accepted by the Buyer is the day that
the Buyer admits that the equipment can be accepted initially, and an initial
acceptance certificate is issued.
10.8
If the serious defect of every contract cargo, which results from the Seller’s
responsibility is defined by both parties within the warranty period, the normal
operation of the equipment is influenced. The quality assurance date is counted
after the defect is eliminated.
10.9
If the Seller shall not deliver the cargo according to the delivery date
stipulated in the contract without the Buyer’s reason or without the requirement
of the Buyer to delay the delivery of the cargo, the practical delivery date is
counted according to Article 5.3.2 of the contract. The Buyer has the right to
charge the liquidated damages to the Seller in the following proportions:
 
If the cargo is late delivered for 1 to 2 weeks, the weekly liquidated damages
are 1% of the amount of late delivered cargo.
 
If the cargo is late delivered for 2 to 4 weeks, the weekly liquidated damages
are 2% of the amount of late delivered cargo.
 
If the cargo is late delivered for over 5 weeks, the weekly liquidated damages
are 3% of the amount of late delivered cargo.
 
If the cargo is late delivered for less than 1 week, the weekly liquidated
damages are counted according to 1 week.
 
The total amount of the liquidated damages of the late delivered cargo in every
contract cargo does not exceed 10% of total price of the contract cargo.
 
The Seller pays the liquidated damages of the late delivered cargo, which shall
not relieve the Seller of the obligation of continuing to deliver according to
the contract
 
When the late delivery date of the equipment with major influence on
installation exceeds 3 months, the Buyer has the right to terminate a part or
the whole of the contract.

 
 
 

--------------------------------------------------------------------------------

 
 
10.10
When the key technical data with serious influence on construction, defined by
both party are not timely delivered according to the stipulations of the
“technical protocol” of the contract due to the Seller’s responsibility, the
Seller pays the liquidated damages of 10,000 yuan per batch if the key technical
data is late delivered for 1 week. The late delivery time is counted according
to Article 5.7.3 of the contract.
10.11
When the construction period is delayed for 1 week due to the delay, the
negligence and the mistake of the Seller’s technical personnel during the
contract execution, the Seller pays 0.5% of liquidated damages accounting for
the total price of every contract cargo. The liquidated damages of the contract
cargo do not exceed at most 5% of the total price of the contract cargo. In
addition, the Seller needs to compensate the Buyer’s direct losses resulting
from the Seller’s technical service errors or defaults to the Buyer.
10.12
The total amount of the liquidated damages of the contract cargo, which are paid
by the Seller does not exceed 10% of the total price of the contract cargo
according to Articles 10.9, 10.10, 10.11 of the contract.
10.13
The Seller pays the liquidated damages of the late delivered cargo, which shall
not relieve the Seller of corresponding obligations according to the
stipulations of the contract.
10.14
Delete
10.15
If the Buyer is punished for the breach of the contract because the equipment
provided by the Seller exceeds the noise limit value stipulated by project
owners, the Seller shall bear the losses brought to the Buyer. Fine is 100,000
yuan if the equipment exceeds 1dB.
10.16
intellectual property and liability exemption
 
The Seller shall ensure that the equipment sold to the Buyer (including the
whole equipment and the components) is legally obtained and is effectively
suitable for all the stipulations of all the countries and areas, concerning
intellectual property. The Seller shall compensate all the losses of the Buyer
if the Buyer suffers from the recourse, the lawsuit or the arbitration of any
third party or is punished, judged and executed by the government and the
administrative and judicial authorities of the country where both parties are
located because the Buyer purchases and use the equipment sold by the Seller to
the Buyer.
10.17
Performance Bond
 
The Seller provide an irrevocable performance bond approved by the Buyer and
issued by the bank, whose amount is 10% of the total price of the contract in
favor of the Buyer.

 
 
 

--------------------------------------------------------------------------------

 
 

 
The performance bond is released after the quality assurance period of the
contract cargo is due. However, if the contract dispute existing at the time
shall not be solved, the validity period of the performance bond shall be
extended until the above-mentioned dispute is finally solved and all the claims
settlements are finished.
 
If the Seller shall not fulfill the contract and cause losses to the Buyer, the
performance bond is paid to the Buyer as a way of compensating the losses.

 
Section 11 Insurance
 
11.1
The Seller shall insure every carried contract cargo to an insurance company in
favor of the Buyer according to transportation ways of water transportation,
land transportation, air transportation, etc. and the transportation all risks
is 110% of the price of sent and carried contract cargo. The insurance area is
from the Seller’s warehouse to the delivery place.
11.2
If conditions permit, in the processing and manufacture courses of the key
components of every contract cargo, the Seller insures key components of the
contract cargo to the insurance company in favor of the Seller, and equipment
manufacturing quality risks are 110% of the key components of the contract
cargo. The insurance covers the manufacture quality of the contract cargo, the
damages caused by the movement in the workshops, etc.
11.3
If the Seller does not insure every carried contract cargo, the Buyer has the
right to deduct the insurance expense from transportation and miscellaneous
expenses. All the legal obligations incurred are completely borne by the Seller.
11.4
The Seller shall provide the copy of the insurance contract for the Buyer within
20 days before every contract cargo is delivered. If the Seller does not timely
provide the copy, the Buyer thinks the Seller does not insure the contract
cargo, which is handled according to Article 11.3.
11.5
If every contract cargo carried by the Seller or the document is lost or damaged
during the transportation, the Seller makes an contact with the insurance
company to carry out the claims. If the loss or the damage does not belong to
the compensation range of the insurance company, the Seller is in charge of
making a compensation for the Buyer.


Section 12 Taxes
 
12.1
According to national laws, regulations and rules related to taxation, the tax
revenues the Seller shall pay related to this contract are borne by the Seller.
12.2
The contract price is tariff price. All taxes (including premium) of equipments,
technical data, services (including transportation), import equipments/parts
provided by the Seller are included in contract price, and are borne by the
Seller.

 
 
 

--------------------------------------------------------------------------------

 
 
Section 13 Subcontract and Outsourcing
 
13.1
Without the Buyer's consent, the Seller shall not subcontract the
equipments/parts (including outsourcing of main parts) within the scale of this
contract. The contents and proportions to be outsourced by the Buyer shall be
verified by the Buyer in advance, otherwise subcontract is not allowed.
13.2
 After the Buyer agrees with the contents and proportion of equipments/parts
submitted by the Seller to be subcontracted and outsourced within the scope of
this contract, the candidates list and qualification documents on subcontractors
of this section's equipments/parts and suppliers of outsourcing equipments,
shall be submitted to the Buyer. The Buyer shall check documents of
subcontractors and outsourcing equipment suppliers submitted by the Seller
within one month after receiving them and reply in writing after approval. The
Seller shall select the subcontractor and outsourcing equipment supplier from
the Buyer's approved list, and inform the Buyer formally in writing.
13.3
The Seller has the independent rights of purchasing materials and equipments. He
can use all suitable purchasing methods. As for problems on subcontracting and
outsourcing equipments/parts, he shall fully adopts advice and suggestions
provided by the Buyer according to actual operating experience and site research
and investigation, and supply products that meet both parties' technical
requirements at reasonable prices. Special manufacturers such as DEH of gas
turbines, etc. shall be confirmed after the Buyer's research.
13.3
The technical services of subcontracting (outsourcing) equipments/parts and
technical coordination shall be conducted as per stipulations of sections 7.2.3,
7.5.3, 7.5.4 of this contract.
13.4
The Seller shall undertake all responsibilities of all outsourcing equipments
and parts under this contract section. The Seller shall provide to the Buyer
complete original certification, instructions and packing list, in addition to
customs declaration for imported parts.
13.5
For subcontracting and outsourcing contents, see Technical Agreements of this
contract.

 
 
 

--------------------------------------------------------------------------------

 
 
Section 14  Alteration, Modification, Suspension and Termination of Contract
 
14.1
Once this contract comes into force, neither of the parties shall arbitrarily
make any unilateral modification to contents (including attachments) of this
contract. While either of the parties can provide writing suggestions on
amendment, modification, cancel and supplement to contract contents. This kind
of suggestion shall be informed to the other party in written form and confirmed
through both parties' signatures. The modification and supplement in the
executing process of this contract shall be confirmed by both parties'
consultation, and form the written official document, which is treated as a
component part of this contract, and has the equivalent legal force to this
contract.
 
If the modification has changed the contract price and delivery process, detail
instructions related to contract price and delivery date shall be submitted
within 14 days after receiving the above-mentioned modification notice. With the
agreement between both parties, the modification may come into force in case the
legal representatives and commission agents (commission authorized in writing by
the legal representative) sign and apply for approval of original contract
review unit. The related modified part shall be copied to the related original
contract unit.
14.2
If the Seller breaks or refuses to carry out regulations of this contract, the
Buyer will inform the Seller in writing. The Seller shall make modifications for
the violation or refusal after confirmation, within 14 days after receiving the
notice. If 14 days are considered insufficient for modification, propose a
modification schedule.
 
If modification or schedule cannot be obtained, the Buyer will keep part of or
all rights of suspending this contract. As for this suspension, the Buyer will
not issue change notice, and all payments, losses and claims thus incurred shall
be borne by the Seller. If there are other clear regulations on the Seller's
compliance in this contract, they shall be handled as per related sections.
14.3
If the Buyer exercises suspending rights, he is entitled not to make the
payments for the suspending part at maturity owed to the Seller.
14.4
During the process of contract execution, if this contract cannot be normally
executed due to the national plan adjustment, the Seller or Buyer can provide
suggestions of suspending the execution or modification of related contract
sections to the other party . The associated matters shall be dealt with through
both parties' consultation.
14.5
If the Buyer requires for midway return of goods without valid reasons, he shall
pay the Seller penalty, which is 10%-30% of the returned equipment price.
Besides, he shall pay the Seller direct economic losses beyond the penalty sum
thus incurred.

 
 
 

--------------------------------------------------------------------------------

 
 
14.6
If the delivery cannot be realized due to the Seller, he shall pay the Buyer
penalty, which is 10%-30% of the non-delivery equipment price. Besides, he shall
pay the Buyer direct economic loss thus incurred.
14.7.
If the Seller goes bankrupt, changes property rights (taken over, merged,
purchased, disintegrated, cancelled) or is unable to repay, or runs his
businesses under receivership for the creditor's benefits, the Buyer is entitled
to inform the Seller or bankruptcy administrator or the contract owner
immediately in written form to terminate the contract, or supply occupations for
the bankruptcy administrator, liquidator or the contract owner, to execute part
of the contract agreed by the Buyer, according to his given guarantee for
reasonable and faithful contract performance
14.8
If the cases considered by Subsection 14.7 of this contract occurs indeed, the
Buyer is entitled to take over control of the tasks related to the contract
goods from the Buyer, and move out all the designs, drawings, instructions and
data related to the contract goods, whose ownership has belonged to the Buyer,
from the Seller's site houses within a reasonable time. The Seller shall provide
all reasonable convenience for the Buyer's sole discretion, in order that he
move out the above mentioned designs, drawings, instructions and data. The Buyer
does not undertake obligations to the Seller's losses any incurred directly or
indirectly due to the contract termination. Furthermore, both parties shall sign
agreements on part of the contract evaluations actually performed by the Seller,
and deal with all the consequences caused by early contract termination. This
section also answers for the Seller's merger people, combination personnel,
purchaser, successor and bankruptcy administrator.

 
Section 15 Force Majeure
 
15.1
Force majeure means any unforeseeable events such as natural disasters and
hazards (i.e. typhoon, floods, earthquakes, fires and explosions, etc.), wars
(whether or not declared), rebellions, unrests, etc. beyond foresight, control
or avoidance, which both parties cannot predict while signing agreements, and
the occurrence and consequence of which cannot be avoided and controlled by the
affected party.
15.2
When the contractual obligations of either of the contract parties are affected
due to force majeure events, he shall postpone the deadline of contractual
obligation executions, which is equivalent to the event influence time of force
majeure. But he cannot adjust the contract price because of the force majeure
delay.

 
 
 

--------------------------------------------------------------------------------

 
 
15.3
Any party influenced by force majeure shall as soon as possible inform the other
party of the events occurred by fax or telegraph, after the force majeure event
happens. The certification documents issued by related authorities shall be
submitted to the other party for approval within 14 days. The influenced part
shall at the same time try to limit the related effects and delays. Once the
influences of force majeure are removed, the conditions shall be immediately
informed to the other party.
15.4
If both parties evaluate the influence time of force majeure would last for over
120 days, they shall resolve the executive problems (including delivery,
installation, adjustment and acceptance payment, etc.) of this contract through
friendly consultation.

 
Section 16 Contract Dispute Settlement
 
16.1
All related disputes caused by this contract shall primarily be solved through
both parties' friendly consultation. If no agreement can be signed after
consultation, it shall be submitted to the superior department for mediation. If
not solved yet, both parties will agree either party to submit for arbitration
by the arbitration committee regulated by this contract.
16.2
The arbitration authority is Beijing Arbitration Commission.
16.3
The arbitration shall take place in Beijing.
16.4
The arbitral award is final and binding upon both parties. Both parties shall
act accordingly.
16.5
Unless otherwise stipulated on the above-mentioned arbitral award, the payments
occurred from the above-mentioned process shall be borne by the losing party.
16.6
During the process of arbitration, except the issued arbitral part, other parts
of the contract shall continue to be performed.

 
Section 17 Effectiveness of Contract
 
17.1
The effectiveness of this contract shall satisfy the following conditions:
 
This contract must be formally signed by the legal representatives and duly
authorized representatives of both parties, and will come into force with the
contract seal hereafter.
17.2
Valid period of this contract: From the valid date of this contract to the date
when the "Final acceptance certificate" of the last set of contract goods is
issued and the settlement of claims is completed and payment is collected and
delivered.

 
 
 

--------------------------------------------------------------------------------

 
 
Section 18 Miscellaneous
 
18.1
The applicable law of this contract is the laws of the People's Republic of
China (namely, Contract Law of the People's Republic of China and related laws).
18.2
The attachments included in this contract consist of Technical Agreements,
Tender Invitation, Bid Tender, etc., which is an inalienable part of this
contract, and has the equivalent legal force to this contract. When the
attachments do not comply with contract clause or have vague concepts, all terms
shall be subject to the contract clause. If documentation of different time
disagree or are vague, all shall be subject to that of later time.
18.3
The contract obligations undertaken by both contract parties shall not exceed
the contract regulations. Neither contract party shall make binding
declarations, statements, promises or activities to the other party beyond both
parties' agreements.
18.4
For the cases not included in this contract, both parties shall make settlement
through friendly consultation.
18.5
Neither of the parties shall transfer part of or all rights or obligations under
this contract section to the third party, before getting prior consent of the
other party.
18.6
Except objections of contract performance, any of the documents and materials
under this contract section both parties provide each other shall not be
supplied to the third party without relation to "Contract goods" and related
engineering.
18.7
The Seller ensures that the contract goods, services and documents used by the
Buyer for this contract or any specified use stipulated by part of it, shall not
be accused of infringement on patent, trademark or industrial design rights by
the third party.
 
If any third-party infringement allegation occurs, the Buyer shall as soon as
possible inform the Seller within 7 days from the above-mentioned allegation.
The Seller is obligated to negotiate with the third party, and protect the Buyer
from legal and economic damages due to third-party claims.
 
Both parties shall provide to each other the authorities and personnel who are
responsible for the execution of this contract, and respectively deal with the
technical and business problems of "This contract's goods". The authorities and
personnel of both parties are as follows:

 
 
 

--------------------------------------------------------------------------------

 
 
Buyer:
Name             Position           Tel               Fax               Remarks
Xu Li             Purchaser      010-59385233      010-59385867


Seller:
Name             Position           Tel               Fax               Remarks
Su Guodong     Sales manager     13889891956       0410-6129900
 
18.8
Any letter notification or request issued by one party to the other, if it is
formally written and sent by register, express, telegram, fax or e-mail, will be
considered as formally received by the other side, after getting receive
confirmation of the other side's personnel or communication facilities.
18.9
The language used by this contract is Chinese. The involved documents such as
information, technical materials, instructions, meeting minutes, letters, etc.
in process of contract execution are all written in Chinese. Documents such as
technical data and instructions of outsourcing import equipments, if any, shall
have Chinese versions.
18.10
This contract is in two originals, eight copies; one original respectively for
each party, the Buyer with seven copies and the Seller one copy.

 
 
 

--------------------------------------------------------------------------------

 
 
18.11   The addresses of both parties of this contract are as follows:
 

   
Buyer
 
Seller
Name
 
Guodian Huabei Electrical Engineering Co., Ltd.
 
Liaoning Creative Wind Power Equipment Co., Ltd.
Contact
 
Xu Li
 
Su Guodong
Address
 
Room 5033, No. 24 Huangsi Street A, Xicheng District, Beijing
 
Maoshan Industrial District C, Tieling Economic Development Zone, Liaoning
Postcode
 
100011
 
112616
Tel
 
010-59385233
 
13889891956
Fax
 
010-59385867
 
0410-6129900
Deposit bank
 
Yuetan Branch of China Construction Bank
 
Tieling Chengnan Sub-branch of China Construction Bank
Account no.
       



Signatures of both parties:
 
Buyer
Seller
   
Name of unit:
Name of unit:
Guodian Huabei Electrical Engineering Co., Ltd.
Liaoning Creative Wind Power Equipment Co., Ltd.
(Contract Seal)
(Contract Seal)
Legal representative
Legal representative
or authorized representative
or authorized representative
Li Yinan
Su Guodong
Date of signing: Mar. 16th, 2011
Date of signing: Mar. 16th, 2011

 
 
 

--------------------------------------------------------------------------------

 

Performance Bond Guarantee Letter (Format)
 
(Issued after award)                 Serial number:
 
To: Guodian Huabei Electrical Engineering Co., Ltd. (Hereinafter called "Buyer")
 
This guarantee letter provides performance bond for the (Name of equipment)
provided for the buyer in No. (Contract number) contract signed on (Date) by
(Name of seller) (Hereinafter called "Seller").
(Bank name) (Hereinafter called "Bank" for short) and his successor and assignee
ensures to pay the buyer        % ( percent) of the contract equipment price,
namely RMB yuan, in order to unconditionally and irrevocably renounce the
recourse, according to and with the agreement of the following sections.
(a) When the seller has not faithfully executed the regulations of the contract
document and the valid modification, supplement and fluctuation to the contract
agreed by both parties hereafter (called "Default" for short), whether or not
the seller has different opinions, the bank shall pay the buyer according to the
above-mentioned sum and method required by the buyer, when receiving the buyer's
written notification.
(b) The sum of obligation incurred as per the above will be net amount, without
deduction of any present or future payable taxes, tariff, payments, handling
charge or retainages added by any person of any nature.
(c) The rules of this guarantee letter is the unconditional and irrevocable
direct obligation of our bank. Unless there are regulations of exempting the
bank's responsibilities, the modification of contract conditions as well as any
time change or concession allowed by the buyer, cannot remove our bank's
obligations in this respect.
(d) This guarantee shall come into force on the date of issuing. The performance
bond shall be returned not later than 30 days after the expiry warranty period
stipulated by the contract sections. If there are contract disputes at this time
and not resolved, the valid period of performance bond shall be postponed to the
time after final settlement of the above-mentioned dispute and claims.
                                  (Name of buyer's bank)     Official seal
                                     (Name and signature of signer)
                               Year     Month     Day
 
 
 

--------------------------------------------------------------------------------

 
 
Attachment: Price List Total contract price (AOG): 28,710,000 yuan
 
(Capital form: Twenty-eight million seven hundred and ten thousand yuan)   Unit:
RMB ten thousand yuan
 
No.
Item
Unit
Quantity
Unit price
Total price
Manufacturer
Notes
1
Total material price
Set
33
82
2706
Xinxingjia, Liaoning
 
Including
Material price
           
Supporting special tools
           
Spare parts
           
2
Technical service fees
Set
33
For free
For free
Xinxingjia, Liaoning
 
3
Transportation cost
Set
33
5
165
Xinxingjia, Liaoning
 
4
Other
           
Total
     
2871
   

 
Itemized Price List          Unit: RMB ten thousand yuan
 
No.
Name
Specification type
Unit
Quantity
Place of origin
Manufacturer
Unit price
Total price
Notes
1
Tower body (including tower connecting flange and base flange)
See tendering
Set
33
Tieling
Xinxingjia
68.11
2247.63
 
2
Tower entrance step and internal step
See tendering
Set
33
Tieling
Xinxingjia
1
33
 
3
Internal parts (including terrace, tower internal vertical ladder, tower door,
vertical ladder support, guard cable, optical cable boom chock and fixture,
tower internal lighting, emergency lighting and lighting cable, etc.)
See tendering
Set
33
Tieling
Xinxingjia
5.6
184.8
 
4
Foundation ring
See tendering
Set
33
Tieling
Xinxingjia
7.2
237.6
 
5
Soft braided copper
See tendering
Set
33
Tieling
Xinxingjia
0.09
2.97
 
6
Transportation, insurance
See tendering
Set
33
Tieling
Xinxingjia
5
165
 
Total
           
87
2871
 



Price List of Spare Parts Attaching to Equipments
 
Unit: RMB ten thousand yuan
 
No.
Name
Specification and type
Unit
Quantity
Place of origin
Manufacturer
Unit price
Price
Notes
 
None
               

 
Note: No random spare part.
 
 
 

--------------------------------------------------------------------------------

 


Price List of Special Tools
 
Unit: RMB ten thousand yuan
 
No.
Name
Specification and type
Unit
Quantity
Place of origin
Manufacturer
Unit price
Price
Notes
 
None
               

 
Note: No special tool.


Price List of Technical Service Fees
 
Unit: RMB ten thousand yuan
 
No.
Name
Number of people
Price
Notes
1
Site technical service
2
For free
 
2
Training
2
For free
 
3
Supply services for buyer personnel of factory inspection and supervision, etc.
2
For free
 
4
Design
2
For free
 
5
Design liaison
2
For free
 

 
Note: Prices on this list is included in itemized price list.


Price list of transportation cost
 
Unit: RMB ten thousand yuan
 
No.
Name
Specification and type
Quantity
Place of dispatch
Haul distance
Means of transport
Transportation fees
Premium
Notes
1
Tower bottom
DN4000×10115
33
Tieling
700km
Motor
1.5
Free
 
2
Tower middle
DN4000×21453
33
Tieling
700km
Motor
1.5
Free
 
3
Tower top
DN3475×30300
33
Tieling
700km
Motor
1.5
Free
 
4
Base ring
DN4317×2000
33
Tieling
700km
Motor
0.5
Free
   
Total
         
5
   

 
Note: Prices on this list is included in itemized price list.
 
 
 

--------------------------------------------------------------------------------

 


Itemized Price List of Domestic Subcontracting and Outsourcing Parts
 
Unit: RMB ten thousand yuan
 
No.
Name
Specification and type
Unit
Quantity
Place of origin
Manufacturer
Unit price
Price
Notes
 
None
               

 
Note: Prices on this list is included in itemized price list.


Price List of Import Equipments (Parts)
 
Unit: RMB ten thousand yuan
 
No.
Name
Specification and type
Unit
Quantity
Place of origin
Manufacturer
Unit price
Price
Notes
 
None
               

 
Note: Prices on this list is included in itemized price list.